DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 09/28/2020.  Claims 1-10 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an assistance request receiving unit” in claims 1 and 4 (as assistance request receiving unit 12 in page 6, line 26 – page 7, line 6 of the specification); 
“an object information receiving unit” in claims 1 and 5 (as object information receiving unit 14 in page 7, line 24 – page 8, line 18 of the specification); 
“a determining unit” in claims 1-4 (as determining unit 15 in page 8, line 19 – page 9, line 1 of the specification); 
“a past image receiving unit” in claims 1-3 (as past image receiving unit 16 in page 12, lines 1-9 of the specification);
“an operator collaboration unit” in claim 1 (as operator collaboration unit 17 in page 12, lines 10-19 of the specification); and





Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to an apparatus and method for assisting an autonomous vehicle.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1 and 6 recite the limitations of receiving/transmitting an assistance request; requesting/receiving/transmitting the autonomous vehicle to transmit object information on an object in the vicinity of the autonomous vehicle; determining whether at least one past image 
Step 2A - Prong 2: Claims 1 and 6 recite the additional elements of requesting, receiving, transmitting, determining, and sending steps. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The remote monitoring apparatus/system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the remote monitoring apparatus/system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial 
Claims 2-5 and 7-10 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laurent et al. (US 20200293038 A1; hereinafter Laurent).

Regarding claim 1, Laurent discloses:
A remote monitoring apparatus (Figs. 2-3 – assistance request system at the operations center 2400) for monitoring an autonomous vehicle (Figs. 2-3 – vehicle 2100) via remote communication with the autonomous vehicle (operations center 2400 communicates with vehicle 2100 via network 2300; Fig. 2, [0034]), the remote monitoring apparatus comprising: 

an object information receiving unit (Figs. 2-3 – assistance request system) configured to request (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), before the assistance request received by the assistance request receiving unit is sent to an operator (before assistance request system generates a remote support interface to the operator, operation 3110 to operation 3120; Figs. 2-3, [0064]), the autonomous vehicle to transmit object information on an object (external object 2110; Fig. 2) in the vicinity of the autonomous vehicle and receive the object information transmitted from the autonomous vehicle (assistance request system may be provided via the vehicle 2100 with the object detection information on external object 2110 such as vehicle data and infrastructure data, operation 3100 to operation 3110, Fig. 3, Fig. 3; Figs. 2-3, [0034]-[0036]); 
a determining unit (Figs. 2-3 – assistance request system) configured to determine, based on the object information received by the object information receiving unit, whether at least one past image (image data from the image capture device of the vehicle; Fig. 1, [0063]) captured by the autonomous vehicle is required (assistance request system receives the object detection information on external object 2110, the image data from an image capture device of the vehicle 2100, or both, operation 3100 to operation 3110, Fig. 3; Figs. 2-3, [0062]-[0063]); 
a past image receiving unit (Figs. 2-3 – assistance request system) configured to request, in response to determination by the determining unit that at least one past image captured by the autonomous vehicle is required (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), the autonomous vehicle to transmit the at least one past image and receive the at least one past image transmitted from the 
an operator collaboration unit (Figs. 2-3 – assistance request system) configured to send, in response to receipt of the at least one past image by the past image receiving unit, the at least one past image along with the assistance request received by the assistance request receiving unit to the operator (assistance request system receives the image data from the image capture device of the vehicle 2100 and generates a remote support interface to the operator that combines a map display and the sensor data including the image data from the image capture device of the vehicle 2100, operation 3110 to operation 3120; Figs. 2-3, [0064]), thereby initiating collaboration with the operator.

Regarding claim 2, Laurent discloses:
wherein the determining unit is configured to further set a capturing time based on the object information (assistance request system receives the assistance request signal at a time which the vehicle 2100 is in need for assistance and the assistance request signal is generated based on sensor data including the object detection information on external object 2110; Figs. 2-3, [0028]-[0029], [0060], [0063]), and 
the past image receiving unit is configured to request the autonomous vehicle to transmit a plurality of past images (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), which have been successively captured as the at least one past image during the capturing time set by the determining unit, and receive the plurality of past images transmitted from the autonomous vehicle (assistance request system communicates with the vehicle 2100 and receives from the vehicle 2100 at the time the vehicle 2100 is 

Regarding claim 3, Laurent discloses:
wherein the determining unit is configured to further set a capturing direction based on the object information (assistance request system receives the assistance request signal in the direction/current dynamic situation of the vehicle 2100 in need for assistance that identifies the external object 2110; Figs. 2-3, [0026], [0028]-[0029], [0060], [0063]), and 
the past image receiving unit is configured to request the autonomous vehicle to transmit the at least one past image (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), which has been captured in the capturing direction set by the determining unit, and receive the at least one past image transmitted from the autonomous vehicle (assistance request system communicates with the vehicle 2100 and receives from the vehicle 2100 the sensor data in the direction/current dynamic situation of the vehicle 2100 in need for assistance and generates a remote support interface to the operator that combines a map display and the sensor data including the image data from the image capture device of the vehicle 2100; Figs. 2-3, [0026], [0028]-[0029], [0064]).

Regarding claim 4, Laurent discloses:
wherein the assistance request receiving unit is also configured to receive object information that is transmitted along with the assistance request from the autonomous vehicle (assistance request system receives information on the external object 2110 along with assistance request signal, operations 3110, Fig. 3, and information on the external object 2110 includes one of external object velocity, location, operational state, destination, route, and sensor data; Figs. 2-3, [0034]-[0036]), the 
the determining unit is configured to determine, based on both the object information received along with the assistance request by the assistance request receiving unit (information on the external object 2110 includes one of external object velocity, location, operational state, destination, route, and sensor data; Figs. 2-3, [0034]-[0036]) and the object information received by the object information receiving unit (information on the external object 2110 includes another one of external object velocity, location, operational state, destination, route, and sensor data; Figs. 2-3, [0034]-[0036]), whether at least one past image captured by the autonomous vehicle is required (assistance request system, based on information on the external object 2210, receives sensor data and combines the sensor data with the map display in the remote support interface; Figs. 2-3, [0028]-[0029], [0064]).

Regarding claim 5, Laurent discloses:
further comprising an operator assignment unit (Figs. 2-3 – assistance request system) configured to assign the operator (the operator that is presented the remote support interface with a combined map display and the sensor data; [0064]) to handle the assistance request transmitted from the autonomous vehicle (assistance request system presents the remote support interface to the operator to handle the assistance request, operations 3110-3120, Fig. 3; [0064]), 
wherein the object information receiving unit is configured to request, in response to the assignment of the operator by the operator assignment unit, the autonomous vehicle to transmit the object information and receive the object information transmitted from the autonomous vehicle 

Regarding claim 6, Laurent discloses:
A method of assisting an autonomous vehicle in a remote monitoring system, the remote monitoring system including the autonomous vehicle (Figs. 2-3 – vehicle 2100) and a remote monitoring apparatus (Figs. 2-3 – assistance request system at the operations center 2400) configured to monitor the autonomous vehicle via remote communication with the autonomous vehicle (operations center 2400 communicates with vehicle 2100 via network 2300; Fig. 2, [0034]), 
the method comprising: 
an assistance request transmitting step in which the autonomous vehicle transmits an assistance request to the remote monitoring apparatus (assistance request system receives the assistance request signal from vehicle 2100, operation 3100 to operation 3110, Fig. 3); 
an object information request transmitting step in which the remote monitoring apparatus transmits, upon receipt of the assistance request transmitted from the autonomous vehicle (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), an object information request to the autonomous vehicle (assistance request system may be provided via the vehicle 2100 with the object detection information on external object 2110 such as vehicle data and infrastructure data, operation 3100 to operation 3110, Fig. 3, Fig. 3; Figs. 2-3, [0034]-[0036]); 
an object information transmitting step in which the autonomous vehicle transmits, in response to the object information request from the remote monitoring apparatus (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), object information to the remote monitoring apparatus, the object information being 
a determining step in which the remote monitoring apparatus determines, based on the object information transmitted from the autonomous vehicle, whether at least one past image (image data from the image capture device of the vehicle; Fig. 1, [0063]) captured by the autonomous vehicle is required (assistance request system receives the object detection information on external object 2110, the image data from an image capture device of the vehicle 2100, or both, operation 3100 to operation 3110, Fig. 3; Figs. 2-3, [0062]-[0063]); 
a past image request transmitting step in which the remote monitoring apparatus transmits, upon determining that at least one past image captured by the autonomous vehicle is required (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), a past image request to the autonomous vehicle (assistance request system communicates with the vehicle 2100 and receives the image data from the image capture device of the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]); 
a past image transmitting step in which the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), at least one past image captured by the autonomous vehicle to the remote monitoring apparatus (assistance request system communicates with the vehicle 2100 and receives the image data from the image capture device of the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]); and 

wherein 
upon receipt of the at least one past image transmitted from the autonomous vehicle, the remote monitoring apparatus sends, in the assistance request notifying step, the at least one past image along with the assistance request to the operator (assistance request system receives the image data from the image capture device of the vehicle 2100 and generates a remote support interface to the operator that combines a map display and the sensor data including the image data from the image capture device of the vehicle 2100, operation 3110 to operation 3120; Figs. 2-3, [0064]).

Regarding claim 7, Laurent discloses:
further comprising, after the determining step and before the past image request transmitting step, a capturing time setting step in which the remote monitoring apparatus sets a capturing time based on the object information (assistance request system receives the assistance request signal at a time which the vehicle 2100 is in need for assistance and the assistance request signal is generated based on sensor data including the object detection information on external object 2110; Figs. 2-3, [0028]-[0029], [0060], [0063]), 
wherein in the past image transmitting step, the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), a plurality of past images which have been successively captured as the at least one past image during the capturing time set in the capturing time setting step (assistance request system communicates with the vehicle 2100 and receives from the vehicle 2100 at the time the vehicle 2100 is 

Regarding claim 8, Laurent discloses:
further comprising, after the determining step and before the past image request transmitting step, a capturing direction setting step in which the remote monitoring apparatus sets a capturing direction based on the object information (assistance request system receives the assistance request signal in the direction/current dynamic situation of the vehicle 2100 in need for assistance that identifies the external object 2110; Figs. 2-3, [0026], [0028]-[0029], [0060], [0063]), 
wherein in the past image transmitting step, the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus (assistance request system communicates with the vehicle 2100, operation 3100 to operation 3110; Figs. 2-3, [0034]-[0036], [0062]-[0063]), the at least one past image which has been captured in the capturing direction set in the capturing direction setting step  (assistance request system communicates with the vehicle 2100 and receives from the vehicle 2100 the sensor data in the direction/current dynamic situation of the vehicle 2100 in need for assistance and generates a remote support interface to the operator that combines a map display and the sensor data including the image data from the image capture device of the vehicle 2100; Figs. 2-3, [0026], [0028]-[0029], [0064]).

Regarding claim 9, Laurent discloses:
wherein in the assistance request transmitting step, the autonomous vehicle also transmits object information along with the assistance request to the remote monitoring apparatus (assistance request system receives information on the external object 2110 along with assistance request signal, operations 3110, Fig. 3, and information on the external object 2110 includes one of external object 
in the determining step, the remote monitoring apparatus determines, based on both the object information transmitted by the autonomous vehicle in the assistance request transmitting step (information on the external object 2110 includes one of external object velocity, location, operational state, destination, route, and sensor data; Figs. 2-3, [0034]-[0036]) and the object information transmitted by the autonomous vehicle in the object information transmitting step (information on the external object 2110 includes another one of external object velocity, location, operational state, destination, route, and sensor data; Figs. 2-3, [0034]-[0036]), whether at least one past image captured by the autonomous vehicle is required (assistance request system, based on information on the external object 2210, receives sensor data and combines the sensor data with the map display in the remote support interface; Figs. 2-3, [0028]-[0029], [0064]).

Regarding claim 10, Laurent discloses:
further comprising, after the assistance request transmitting step and before the object information request transmitting step, an operator assigning step in which the remote monitoring apparatus assigns, upon receipt of the assistance request transmitted from the autonomous vehicle, the operator (the operator that is presented the remote support interface with a combined map display and the sensor data; [0064]) to handle the assistance request (assistance request system presents the remote support interface to the operator to handle the assistance request, operations 3110-3120, Fig. 3; [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wendel et al. (US 20190199946 A1) discloses in determining that an object has a detection confidence that is below the threshold, the vehicle may transmit, to the remote computing system, a request for remote assistance with the identification of the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665